                          UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:16-CV-00861-GCM

    ROBERT C. BARCHIESI, and LEJLA                     )
    HADZIC, Individually and in a                      )
    representative capacity on behalf of a class       )
    of all persons similarly situated,                 )
                                                       )
                           Plaintiffs,                 )
                                                                FINAL JUDGMENT
    vs.                                                )
                                                       )
    CHARLOTTE SCHOOL OF LAW, LLC                       )
    and INFILAW CORPORATION,                           )
                                                       )
                           Defendants.                 )
                                                       )
          The Court hereby issues its Final Judgment disposing of all claims based upon the

Settlement Agreement entered between Plaintiffs Spencer Krebs, Morgan Switzer, Dave Wyatt,

Krystal Horsley, Jacenta Marie Price, Markisha Dobson, Raissa Levy, James Villanueva, Shanna

Rivera, and Andre McCoy, individually and in their representative capacity on behalf of all others

similarly situated (“Representative Plaintiffs”), and Leah Ash individually (collectively “Settling

Plaintiffs”) and Defendants Charlotte School of Law, LLC (“CSL”), InfiLaw Corporation, InfiLaw

Holding, Chidi Ogene, Jay Conison, and Don Lively (“Defendants”) and the Court’s Order

Granting Final Approval of Class Settlement.1




1
  Capitalized terms in this Order, unless otherwise defined, have the same definitions as those
terms in the Settlement Agreement.


                                                   1
       IT IS ORDERED AND ADJUDGED THAT:

       1.      The Court hereby grants final certification for purposes of settlement of a Class

defined as: any person who enrolled in, attended, or paid tuition or fees to CSL between September

1, 2013 and August 15, 2017. Excluded from the Class are Defendants’ Counsel, Defendants’

officers and directors, and the judge presiding over the Consolidated Actions.

       2.      All persons who satisfy the class definition above are “Class Members.”

       3.      The Court hereby finds that the Claims Administrator properly provided notice of

the Settlement Agreement and Release (“Settlement Agreement”) to Class Members by email and

postal mail in compliance with Section 5.1 of the Settlement Agreement, Federal Rule of Civil

Procedure 23, and due process.

       4.      Each Representative Plaintiff and Leah Ash is awarded $500 as an incentive award.

       5.      To each Class Member who submitted a timely and valid Claim Form, Defendants

(through the Claims Administrator) shall issue the Settlement Payment by check in an amount to

be determined based on the Settlement Agreement, Claim Form, and supporting documentation.

The checks constituting Settlement Payment shall be negotiable for 90 calendar days.

       6.      Settling Plaintiffs and Class Members’ Release.          Effective upon the Final

Settlement Date, Settling Plaintiffs and each Class Member, and each of their respective

successors, assigns, legatees, heirs, and personal representatives (“Releasing Plaintiff Parties”),

release (i) CSL, InfiLaw Corporation, InfiLaw Holding, Chidi Ogene, Jay Conison, and Don

Lively, and each of their past and present parents, subsidiaries, affiliates, and (ii) all of the

foregoing’s (i.e., CSL, InfiLaw Corporation, InfiLaw Holding, Chidi Ogene, Jay Conison, and

Don Lively, and each of their past and present parents, subsidiaries, affiliates) past or present




                                                2
officers, directors, members, trustees, shareholders, employees, agents, principals, heirs,

representatives, agents, accountants, auditors, consultants, attorneys, fiduciaries, insurers and

reinsurers in their capacity as insurers or reinsurers of the entities released herein, successors,

successors-in interest, predecessors, and predecessors in interest, respective successors, assigns,

legatees, and personal representatives (collectively (i) and (ii) “Released Defendant Parties”), from

all manner of action, causes of action, claims, demands, rights, suits, obligations, contracts,

agreements, promises, liabilities, damages (including punitive or any other form of exemplary

damages), charges, fines, penalties, losses, costs, expenses, and attorneys’ fees, of any nature

whatsoever, known or unknown, asserted or unasserted, in law or equity, fixed or contingent from

the beginning of time to the end of time, that constitute, are based on, relate to, or arise out of: (i)

any of the acts, omissions, or other conduct that have or could have been alleged in the

Consolidated Actions or alleged in the Consolidated Complaint; or (ii) the enrollment in,

attendance at, or the payment of any tuition or fees by any Plaintiff or Class Member to CSL

(“Released Plaintiff Claims”).

       7.      Settling Plaintiffs and Class Members’ Covenant Not To Sue. Effective upon

the Final Settlement Date, Settling Plaintiffs and the Releasing Plaintiff Parties shall not

commence or maintain any action, cause of action, suit, controversy, claim, grievance, or

arbitration, or make any demands whatsoever, at law or in equity, by contract (express or implied),

tort, or pursuant to statute or otherwise from the beginning of time to the end of time, that

constitute, are based on, relate to, or arise out of any Released Plaintiff Claims.

       8.      Defendants’ Release. Effective upon the Final Settlement Date, Defendants, on

behalf of themselves and their past and present parents, subsidiaries, affiliates, and each of their




                                                   3
respective successors, assigns, legatees, and personal representatives (“Releasing Defendant

Parties”) shall have released Settling Plaintiffs, Class Members, and each of their respective

successors, assigns, legatees, heirs, and personal representatives (“Released Plaintiff Parties”),

from all manner of action, causes of action, claims, demands, rights, suits, obligations, contracts,

agreements, promises, liabilities, damages (including punitive or any other form of exemplary

damages), charges, fines, penalties, losses, costs, expenses, and attorneys’ fees, of any nature

whatsoever, known or unknown, asserted or unasserted, in law or equity, fixed or contingent from

the beginning of time to the end of time, that constitute, are based on, relate to, or arise out of: (i)

any of the acts, omissions, or other conduct that have or could have been alleged in the

Consolidated Actions or alleged in the Consolidated Complaint; or (ii) the enrollment in,

attendance at, or the payment of any tuition or fees by any Plaintiff or Class Member to CSL

(“Released Defendant Claims”).

       9.      Defendants’ Covenant Not To Sue. Effective upon the Final Settlement Date,

Defendants, on behalf of themselves and the Releasing Defendant Parties, shall not commence or

maintain any action, cause of action, suit, controversy, claim, grievance, or arbitration, or make

any demands whatsoever, at law or in equity, by contract (express or implied), tort, or pursuant to

statute or otherwise from the beginning of time to the end of time, that constitute, are based on,

relate to, or arise out of any Released Defendant Claims.

       10.     Non-Released Matters. Notwithstanding anything contained in this Judgment,

nothing herein is intended to or shall:

       (a)     Release entity from any obligation under the Settlement Agreement;




                                                   4
(b)   Release Sterling Capital Partners, L.P., Sterling Capital Partners GMBH & Co. KG,

      or any other Sterling fund that has a direct ownership interest in and direct

      operational control over CSL, and any member or officer of the foregoing acting

      on behalf of the foregoing with respect to CSL (“Sterling Entity”). For the

      avoidance of doubt, the term “Sterling Entity” does not include Rick Inatome;

(c)   Be effective to release any claims by Plaintiffs or the Class Members against CSL

      to the extent, and only to the extent, that the release of CSL would negatively affect

      in a material way the Plaintiffs’ or Class Members’ ability to seek discharge of

      student loans, whether through Closed School Discharge, Borrower’s Defense to

      Repayment, or any other similar program provided by the United States Department

      of Education, but the covenant not to sue CSL shall nonetheless be fully effective;

      further provided that the Plaintiffs’ and class members claims against CSL shall be

      assignable by Plaintiffs and Class Members only to the U.S. Department of

      Education, and solely for purpose of meeting any requirements of the Closed

      School Discharge, Borrower’s Defense to Repayment, or any other similar program

      provided by the United States Department of Education. Any other assignment

      shall be null and void;

(d)   Extinguish or impair any Released Defendant Party’s rights or ability to oppose or

      defend against any claim against any Released Defendant asserted by the United

      States Department of Education or other government entity to proceed against such

      Released Defendant Party to recover damages or recoup funds under the Closed




                                        5
               School Discharge, Borrower’s Defense to Repayment, or any other similar

               program.


       11.     As to these Released Plaintiff Claims, the Class Members, and each of their

respective successors, assigns, legatees, heirs, and personal representatives, expressly waive and

relinquish, to the fullest extent permitted by law, the provisions, rights and benefits of Section

1542 of the California Civil Code, or any other similar provision under federal or state law, which

provides:
               A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
               WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT
               TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
               EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
               OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
               HER SETTLEMENT WITH THE DEBTOR.
       12.     Injunction of State Court Actions. All State Actions in North Carolina Courts
against any of the Released Defendant Parties by any State Plaintiff or any Class Member are

hereby enjoined.

       13.     Injunction of Other Actions. Any other action filed or to be filed in any forum

by any of the Releasing Plaintiff Parties against any of the Released Defendant Parties is hereby

enjoined to the extent it is based upon the same operative facts as the Consolidated Actions or

comes within the ambit of the releases or covenant not to sue contained herein. For the avoidance

of doubt, this Order does not enjoin claims against any Sterling Entity, as defined in paragraph

10(b) above.

       14.     All Class Members are bound by this Final Judgment, by the Order Granting Final
Approval of Class Settlement, and by the terms of the Settlement Agreement.

       NOW, THEREFORE, the Court, finding that no reason exists for delay, hereby directs the

Clerk to enter this Final Judgment, pursuant to Federal Rule of Civil Procedure 58, forthwith.

                                            Signed: January 16, 2019




                                                 6
7
